79 Mich. App. 723 (1977)
262 N.W.2d 675
PEOPLE
v.
HOPKINS
Docket No. 77-2069.
Michigan Court of Appeals.
Decided November 22, 1977.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Peter D. Houk, Prosecuting Attorney, and Lee W. Atkinson, Chief Appellate Attorney, for the people.
Scodeller, Wilson, DeLuca & Vogel, for defendant.
Before: QUINN, P.J., and V.J. BRENNAN and C.L. BOSMAN,[*] JJ.
QUINN, P.J.
The people appeal from the trial court's grant of defendant's motion to suppress *724 certain evidence. The trial court found that the search warrant under which the evidence was seized was defective. We reverse and remand.
The alleged defect was in the description of the place to be searched. That description reads: "A two and one-half story house gray in color converted to multiple dwelling and the persons of people therein including Dennis Hopkins located at 600 South Walnut, Apartment 5, in the City of Lansing, in Ingham County, State of Michigan."
We find that this description is not defective, although a better statement would be, "Apartment #5 on the ________ floor of a two and one-half story house, gray in color converted to multiple dwelling."
Additionally, the affidavit on which the warrant was based contained a description, "Apartment number 5, 600 South Walnut City of Lansing." If the description in the warrant is defective, that defect is cured by the affidavit which is to be read with the warrant in judging alleged defects, Ellison v State, 186 Tenn 581; 212 S.W.2d 387 (1948), Thompson v State, 198 Ind 496; 154 N.E. 278 (1926), Frey v State, 3 Md App 38; 237 A2d 774 (1968), United States v Moore, 263 A2d 652 (DC App, 1970), Moore v United States, 149 US App DC 150; 461 F2d 1236 (1972).
Reversed and remanded.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.